258 F.Supp.2d 6 (2003)
In re: VERIZON INTERNET SERVICES, INC., Subpoena Enforcement Matter,
Recording Industry Association of America, Plaintiff,
v.
Verizon Internet Services, Defendant.
No. CIV.A. 02-MS-0323 JDB.
United States District Court, District of Columbia.
April 24, 2003.
Donald B. Verrilli, Jr., Thomas Perrelli, Jenner & Block, Washington, DC, Recording Industry Association of America.
Jonathan Whitehead, Recording Industry, Association of America, Washington, DC.
Andrew McBride, Bruce Joseph, Dineen Wasylik, Wiley Rein & Fielding, Washington, DC.
Paul Benedict Gaffney, Williams & Connolly, Washington, DC, Motion Picture Association of America.
Kathryn Schaefer Zecca, Robbins, Russell, Englert, Orseck & Untereiner, Washington, DC, U.S. Internet Industry Association.
Megan Gray, Gray Matters, Washington, DC, Eff & Samuelson Law, Technology & Public Policy Clinic at Boalt Hall.
Joe Caldwell, Jr., Baker Botts, LLP, Electronic Privacy Information Center, John Zacharia, United States Department of Justice, Civil Division, Federal Programs Branch, Washington, DC.

ORDER
BATES District Judge.
On January 31, 2003, this Court entered a temporary stay, pending appeal, of its January 21, 2003 Order to Verizon Internet Services, Inc. ("Verizon") to expeditiously comply with the July 24, 2002 subpoena served, pursuant to the subpoena authority of 17 U.S.C. § 512(h), on Verizon by the Recording Industry Association of America ("RIAA"). This Court has now decided a second subpoena enforcement matter between these two parties, No. 03-MS-0040 (JDB), denying Verizon's motion to quash RIAA's February 4, 2003 subpoena, and rejecting Verizon's constitutional challenges to 17 U.S.C. § 512(h). At the same time, this Court has also denied Verizon's motion to stay, pending appeal, enforcement of RIAA's February 4, 2003 subpoena.
Accordingly, for the reasons stated in the Memorandum Opinion issued in No. 03-MS-0040 (JDB) on this date, and based on the entire record herein, it is hereby
ORDERED that Verizon's motion to stay, pending appeal, enforcement of RIAA's July 24, 2002 subpoena is DNIED; and it is further
ORDERED that pursuant to Fed. R.App.P. 8(a), this Order shall be temporarily stayed for 14 days from the date of this Order to allow Verizon to seek further relief from the Court of Appeals.